Citation Nr: 0733922	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-17 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a pension overpayment in 
the amount of $497.00.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from January 1970 to 
November 1971 and from October 1973 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The issues in the appeal concerning the veteran's claims for 
service connection and for increased evaluations for service-
connected disabilities are the subject of a separate decision 
of the Board under a separate docket number.


REMAND

In response to the statement of the case issued in May 2006, 
the RO received a VA Form 9, Appeal to Board of Veterans' 
Appeals, on June 20, 2006, concerning the appeal for waiver 
of recovery of an overpayment.  In this form, the veteran 
indicated that he wanted a hearing before the Board at the 
local VA office.  This matter was not a part of the Board 
hearings held using video teleconferencing procedures in 
August 2006 or in April 2007.  A hearing on this matter has 
not yet been held before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board concerning the issue of waiver 
of recovery of an overpayment.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



